Application by the defendant for a writ of error of coram nobis, to vacate a decision and an order of this court, both dated September 22, 1986 [123 AD2d 404], affirming a judgment of the Supreme Court, Suffolk County, rendered August 31, 1981, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is granted to the extent that the decision and the order of this court, both dated September 22, 1986, affirming the judgment rendered August 31, 1981, are vacated, and the defendant is granted leave to perfect his appeal anew within 120 days after the service upon him of a copy of this decision and order, with notice of entry.
Based upon this court’s independent review of the record and the papers submitted by the defendant in support of his application, we conclude that the defendant was denied the effective assistance of appellate counsel (see, People v Chrzanowski, 139 AD2d 755). Under the circumstances, the defendant is entitled to have this court reconsider the appeal de novo (see, People v Casiano, 67 NY2d 906). Mangano, P. J., Bracken, Eiber and Balletta, JJ., concur.